Citation Nr: 1033831	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-49 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The appellant has alleged service in support of the Armed Forces 
of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant had no service as a member of the Philippine 
Commonwealth Army, including in the recognized guerrilla forces 
in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for entitlement to payment from the Filipino 
Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. 
§ 501(a) (West 2002 & West Supp. 2009); American Recovery and 
Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 
2009); 38 C.F.R. § 3.203 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the appellant 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the appellant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) inform 
the appellant about the information and evidence that VA will 
seek to provide; and (3) inform the appellant about the 
information and evidence he is expected to provide.  In the case 
at hand, the service department has certified that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  Under the circumstances, there is no 
possibility that the appelant's claim for benefits might be 
substantiated.  Accordingly, further consideration of the 
provisions of the VCAA is not necessary in this case.

The appellant contends that he has the requisite service to 
qualify for VA benefits, namely, a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  The Board is 
cognizant that the appellant has previously sought other VA 
benefits and has been denied on the basis of no basic 
entitlement:  that the appellant has no qualifying service.  As 
the question on appeal is this narrow issue and, in this case, 
there has been certification by the service department that the 
appellant did not have qualifying service, the analysis does not 
alter much whether characterized as a claim to reopen the issue 
on the basis of new and material evidence or on the merits.  See 
38 C.F.R. § 3.156.  As a new benefit is sought and to aid in 
simplifying the analysis in this case, the Board will discuss the 
issue without further discussion of whether new and material 
evidence has been received.

The appellant seeks a one-time payment from the Filipino Veterans 
Equity Compensation Fund under the American Recovery and 
Reinvestment Act of 2009, Pub. L. No. 111-5, Section 1002.

In order to qualify for the benefit, there must be affirmative 
evidence that the claimant is a "veteran" for the purpose of 
benefits administered by VA, which requires that the claimant 
have qualifying military service.

Section 1002(d) provides that a person is eligible for the 
payment if he or she had qualifying service which is service 
before July 1, 1946 in the organized military forces of the 
Government of the Commonwealth of the Philippines, while such 
forces were in the service of the Armed Forces of the United 
States pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces; and was discharged or released from service 
under conditions other than dishonorable.
For the purpose of establishing entitlement to VA benefits, VA 
may accept evidence of service submitted by a claimant, such as a 
DD 214, Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from the 
appropriate service department under the following conditions:  
(1) the evidence is a document issued by the service department; 
(2) the document contains needed information as to length, time, 
and character of service; and (3) in the opinion of VA, the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a).

Regarding the period of recognized service, the Board notes that 
there is an apparent conflict between 38 C.F.R. § 3.41, which 
states that, for Philippine service, "the period of active 
service will be from the date certified by the Armed Forces" and 
38 C.F.R. § 3.203(a), which provides that a claimant may show 
service by submitting certain documents "without verification 
from the appropriate service department". The Court has found, 
however, that VA may accept United States service department 
documents or seek certification of service, but once 
certification is received, VA is bound by that certification.  
See Palor v. Nicholson, 21 Vet. App. 235 (2007), reconsideration 
of 21 Vet. App. 202 (2007).  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit), in Capellan v. Peake, 
539 F.3d 1373 (2008), found that VA must ensure that service 
department certifications as to whether an individual served in 
the Armed Forces of the United States are based on all available 
evidence, including any evidence of service that a claimant 
submits to VA.

The appellant has submitted letters asserting his entitlement to 
VA benefits based on his contended service in the United States 
Armed Forces in the Far East (USAFFE) during World War II.  He 
has also asserted that he is a former Prisoner of War (POW).  
During a prior claim, he testified before an RO hearing officer 
regarding his contentions.  He has submitted documents from the 
Philippine Army and a report from a physical examination.

Pursuant to a prior claim for VA benefits, VA sought 
certification of service.  In July 1967, the service department 
responded that the appellant did not have recognized service.  
Pursuant to a subsequent claim, the RO again sought 
certification, noting the use of the appellant's complete name.  
In January 2001, the service department responded that it could 
not identify a record based on the information furnished, and 
directed that a hard copy of VA Form 3101 and questionnaire be 
submitted for further search.  In March 2001, the RO submitted 
the VA Form 3101.  In April 2001, the National Personnel Records 
Center responded that there was no change warranted in prior 
negative certification.  In May 2001, the RO notified the 
appellant that his current claim was denied on the basis of no 
recognized service.  The RO notified the appellant of the 
information used to certify service and asked for correction if 
the information was incorrect.

In February 2009, the appellant filed his claim currently on 
appeal.  In May 2009, the RO notified the appellant that the 
claim was denied.  The RO informed the appellant that the basis 
of the denial was that he had no recognized service and notified 
him of the evidence used in the decision.  The appellant 
responded by sending in additional copies of documents from the 
Philippine Army and a December 2009 affidavit from two 
individuals who attested that the appellant was enlisted in the 
USAFFE.

Significantly, and as noted above, VA is bound by service 
department determinations regarding what constitutes service in 
the Armed Forces of the United States.  The documents the 
appellant has submitted do nothing to alter the finding of the 
National Personnel Records Center/service department that the 
appellant had no active service in the Armed Forces of the United 
States.  Although cognizant of the holding of Capellan, the Board 
can find no new documents, to include the recent affidavit of two 
individuals, that raise any reasonable possibility of changing 
the determination of the National Personnel Records 
Center/service department.  Thus, the Board finds that there is 
no useful purpose in remanding this case for a third 
certification.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994); see also Soyini v. Derwinski, 1 Vet. App. 541, 546 
(1991).  Under the circumstances, and given that the appellant 
has failed to meet the most basic requirement of a claim for 
payment from the Filipino Veterans Equity Compensation Fund, his 
claim for such benefit must be denied. 


ORDER

Basic legal entitlement to a one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.   



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


